Exhibit 10.5
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of the 21st day of January 2014, by and between Silver Horn Mining Ltd., a
Delaware corporation (the “Seller”), and Auracana LLC, a Massachusetts limited
liability Companies (the “Purchaser”).


W I T N E S S E T H:
 
WHEREAS, the Seller owns 100% of the issued and outstanding capital stock of (i)
H-Hybrid Technologies, Inc., a Florida corporation (“Hybrid”) and (ii) RZ
Acquisition Corp., a New York corporation (“RZ” and, together with Hybrid, the
“Companies”);


WHEREAS, Hybrid is the licensee of three patents and one patent applied for but
not yet issued relating to automotive fuel additives and has been an inactive
subsidiary of the Seller since 2011;
 
WHEREAS, in 2010, the Seller received possession of all of the assets (the
“Assets”) of RootZoo Inc., a Delaware corporation (“Rootzoo”) and subsequently
assigned the Assets to RZ,


WHEREAS, the Assets include only (i) debt and (ii) the unlikely prospect of
collection of a small portion of settlement proceeds, if any, of a pending
putative class action lawsuit (the “Lawsuit”) filed by Rootzoo and other
plaintiffs against Facebook Inc. in 2009;


WHEREAS, Glenn Kesner, the president of the Purchaser, served as an officer and
director of the Seller from February 2010 through May 2011 and during this time
provided services to the Seller in connection with the Lawsuit;


WHEREAS, Purchaser, as the owner of 3 million shares of the Seller’s Series A
Convertible Preferred Stock, is entitled to a super majority of the Seller’s
voting power and is the controlling stockholder of the Seller,


WHEREAS, the Seller desires to engage in the development and exploration of
mineral properties (the “Current Business”),


WHEREAS, the Seller believes that the businesses, assets and liabilities of the
Companies are not related to the Current Business and that sale of the Companies
to the Purchaser is in the best interest of the Seller and its stockholders,


WHEREAS, as compensation for services provided by Mr. Kesner and to enable the
Seller to devote all of its resources to pursuit of the Current Business, the
Seller desires to sell to the Purchaser 100% of the Seller’s equity in the
Companies (the “Securities”), on and subject to the terms of this Agreement, and
 
WHEREAS, the Purchaser desires to purchase the Securities from the Seller on and
subject to the terms of this Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1. Sale of the Securities. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, the Seller shall sell the Securities to
the Purchaser, and the Purchaser shall purchase the Securities from the Seller,
for a total purchase price of $1.00 (the “Purchase Price”).
 
2. Closing.
 
(a) The purchase and sale of the Securities shall take place at a closing (the
“Closing”), to be held at the offices of the Seller on the date hereof (or such
other time as the parties may agree).
 
-1-

--------------------------------------------------------------------------------

 
(b) At the Closing the Purchaser shall pay to the Seller the Purchase Price for
the Securities by cash, check or wire transfer of immediately available funds.
 
(c) At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.
 
(d) All representations, covenants and warranties of the Purchaser and Seller
contained in this Agreement shall be true and correct on and as of the Closing
with the same effect as though the same had been made on and as of such date.
 
3. Representations and Warranties of the Purchaser. The Purchaser hereby makes
the following represents and warranties to the Seller:
(a) Purchaser has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out its obligations hereunder. No consent, approval, or agreement of any
individual or entity is required to be obtained by the Purchaser in connection
with the execution and performance by the Purchaser of this Agreement or the
execution and performance by the Purchaser of any agreements, instruments, or
other obligations entered into in connection with this Agreement. This Agreement
constitutes valid and legally binding obligations of Purchaser, enforceable
against him in accordance with its respective terms, except as such Agreement
may be subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws and equitable principles relating to or
affecting or qualifying the rights of creditors generally and general principles
of equity. The execution, delivery and performance of this Agreement by
Purchaser, and the consummation of the transactions contemplated hereby and
thereby do not and will not violate any applicable law of any governmental body
having jurisdiction over Purchaser or any of his properties.


(b) Purchaser represents that it is an “accredited investor” as such term is
defined in Rule 501 of Regulation D (“Regulation D”) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”) and that the Purchaser
is able to bear the economic risk of an investment in the Securities. Purchaser
hereby acknowledges and represents that (i) Purchaser has knowledge and
experience in business and financial matters, prior investment experience,
including investment in securities that are non-listed, unregistered and/or not
traded on a national securities exchange or the Purchaser has employed the
services of a “purchaser representative” (as defined in Rule 501 of Regulation
D), attorney and/or accountant to read all of the documents furnished or made
available by the Seller to the Purchaser to evaluate the merits and risks of
such an investment on the Purchaser’s behalf and (ii) the Purchaser recognizes
the highly speculative nature of this investment.


(c) The Purchaser will not sell or otherwise transfer any Securities without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Purchaser must bear the economic risk of its
purchase because, among other reasons, the Securities have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Purchaser is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met.


(d) The Purchaser understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for RZ or Hybrid, as applicable,
such securities may be sold without registration under the Securities Act, as
well as any applicable “blue sky” or state securities laws:


 
-2-

--------------------------------------------------------------------------------

 

  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.  

 
(e) The Purchaser is aware of the Companies’ business affairs and financial
conditions and has reached an informed and knowledgeable decision to purchase
the Securities.


(f) The Purchaser is not relying on the Seller or any of its employees, agents,
sub-agents or advisors with respect to the legal, Tax (as defined in Section 5),
economic and related considerations involved in this investment. The Purchaser
has relied on the advice of, or has consulted with, only its attorney,
accountant, purchaser representative and/or tax advisor, if any (collectively,
the “Advisors”).


(g) The Purchaser has carefully considered the potential risks relating to the
Companies and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Purchaser entire investment. Among other things, the Purchaser has
carefully reviewed each of the Seller’s filings (the “Filings”) with the
Securities and Exchange Commission and has considered each of the risks
described under the heading “Risk Factors” in the Filings.


(h) Purchaser is proceeding on the assumption that the Seller is in possession
of material, non-public information concerning the Companies which is not or may
not be known to the Purchaser and that the Seller has not disclosed to the
Purchaser.


(i) Purchaser is voluntarily assuming all risks associated with the purchase of
the Securities and expressly warrants and represents that (i) Purchaser is not
relying on any disclosure or non-disclosure made or not made, or the
completeness thereof, in connection with or arising out of the purchase of the
Securities and (ii) Purchaser waives and releases any claim that it might have
against the Seller or any of Seller’s respective partners, representatives,
attorneys, independent contractors, agents and affiliates whether under
applicable securities law or otherwise, based on Seller’s knowledge, possession,
or nondisclosure to Purchaser of any material, non-public information concerning
the Companies.


4. Representations and Warranties of the Seller. Seller hereby makes the
following representations and warranties to the Purchaser:
 
(a) Seller owns the Securities free and clear of all any and all liens, claims,
encumbrances, preemptive rights, right of first refusal and adverse interests of
any kind.
 
(b) Seller has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out Seller’s obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by the Seller in connection with
the execution and performance by the Seller of this Agreement or the execution
and performance by the Seller of any agreements, instruments or other
obligations entered into in connection with this Agreement.
 
(c) No bankruptcy, receivership or debtor relief proceedings are pending or, to
the Seller’s knowledge, threatened against the Seller.
 
-3-

--------------------------------------------------------------------------------

 
(d) Except for the Securities, the Seller or its Affiliates do not own any
shares of common stock of either of the Companies or securities convertible or
exercisable into shares of common stock of the Companies. Immediately following
the sale of the Securities to the Purchaser, the Purchaser shall own 100% of the
issued and outstanding shares of common stock or securities convertible or
exercisable into shares of common stock of the Companies. For the purposes of
this Section 4(d), “Affiliate” means, with respect to any specified Person, any
other Person that directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such specified
Person. “Person” means an association, a corporation, an individual, a
partnership, a limited liability company, a trust or any other entity or
organization.
 
5. Indemnification by Seller.


(a) Subject to the limitations set forth this Section 5, the Seller agrees to
indemnify and hold harmless Purchaser, its directors, officers and Affiliates
and their successors and assigns (each a “Purchaser Indemnified Party”) from and
against any and all Losses of the Purchaser Indemnified Parties, to the extent
directly or indirectly resulting or arising from or based upon:


(i) breach of any representation or warranty set forth in this Agreement; and
 
 
(ii) all Taxes to the extent resulting from or relating to the ownership,
management or use of and the operation of the Companies prior to and including
the Closing Date.
 
 
(b) Notwithstanding the foregoing, the Seller shall not have any liability to
any Purchaser Indemnified Party with respect to legal fees incurred by
plaintiffs’ attorneys in connection with the Lawsuit.


(c) “Loss” means any action, cost, damage, disbursement, expense, liability,
loss, deficiency, diminution in value, obligation, penalty or settlement of any
kind or nature, whether foreseeable or unforeseeable, including but not limited
to, interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses incurred in the investigation, collection,
prosecution and defense of claims and amounts paid in settlement, that may be
imposed on or otherwise incurred or suffered by the specified Person.


(d) “Tax” (and, with correlative meaning, “Taxes”) means any federal, state,
local or foreign net income, gross income, gross receipts, windfall profit,
severance, property, production, sales, use, license, excise, franchise,
escheat, employment, payroll, withholding, alternative or add-on minimum, ad
valorem, value added, transfer, stamp, or environmental tax, or any other tax,
custom, duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or penalty, addition to tax or additional
amount imposed by any governmental authority.


6. Future Cooperation. The Seller agrees to reasonably cooperate with the
Purchaser and the Companies, and their respective financial and legal advisors,
in connection with any business matters for which the Seller’s assistance may be
required and in any claims, investigations, administrative proceedings or
lawsuits which relate to the Purchaser or the Companies and for which the Seller
may possess relevant knowledge or information.
 
7. Termination. This Agreement may be terminated at any time by mutual consent
of the parties hereto, provided that such consent to terminate is in writing and
is signed by all of the parties hereto.
 
8. Legal Representation. THE PURCHASER HAS RETAINED INDEPENDENT COUNSEL TO
ADVISE HIM IN CONNECTION WITH THIS AGREEMENT AND THE PURCHASE OF THE SECURITIES.
The Purchaser recognizes there are important legal consequences associated with
this Agreement and the matters herein, and acknowledges that he has been advised
by the Seller to retain independent legal counsel and has not been advised in
connection with this Agreement by Harvey Kesner (“HK”) or any other person,
other than the attorney or advisor of his choice, which shall not be and is not
HK or any of his respective partners, members, employees and/or agents.
 
-4-

--------------------------------------------------------------------------------

 
9. Miscellaneous.
 
(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
(b) Severability. If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.
 
(c) Notices. All notices provided for in this Agreement shall be delivered to
the addresses listed on the signature pages hereto, and shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
8(c). Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.
 
(d) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law. Each of the parties hereby irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the County of New York in the State of New York, by execution and delivery of
this Agreement, irrevocably submits to and accepts the jurisdiction of said
courts, (iii) waives any defense that such court is not a convenient forum, and
(iv) consent to any service of process made either (x) in the manner set forth
in Section 8(c) of this Agreement (other than by telecopier), or (y) any other
method of service permitted by law.
 
(e) Waiver of Jury Trial. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
(f) Parties to Pay Own Expenses. Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.
 
(g) Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.
 
(h) Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
-5-

--------------------------------------------------------------------------------

 
(i) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.
 
(k) Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.
 
(l) Amendment; Waiver. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed by the Seller and
the Purchaser.
 
[SIGNATURE PAGE FOLLOWS]
 
-6-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


SELLER:


SILVER HORN MINING LTD.


By: /s/ Patrick Avery
Name: Patrick Avery
Title: Chief Executive Officer


Address: 18 Falcon Hills Dr., Highlands Ranch, Colorado 80126




PURCHASER:


AURACANA LLC


By: /s/ Glenn Kesner
Name: Glenn Kesner
Title: President


Address: